PELHAM, P. J.
(1-3) The two charges relied upon by the appellant’s counsel in brief as correct propositions of law (numbered 1 and 4), and their refusal by the court as showing reversible error, each ignored that phase of the evidence from which the jury was authorized to infer that the defendant was a guilty participant with others in a conspiracy in the commission of the offense charged. There was evidence from which the jury could very reasonably have found that the defendant, without having actually taken the money himself, may have been in a conspiracy with another, or others, who did the actual taking of the money or pocketbook from the person of Chambers. The charges, ignoring, as they did, this phase of the evidence, were properly refused (Lacey v. State, 154 Ala. 65, 45 South. 680; Bowen v. State, 140 Ala. 65, 37 South. 233), for each of the co-conspirators are guilty of the offense committed, whether he did any overt act or not (Tanner v. State, 92 Ala. 1, 9 South. 613; Pearce v. State, 4 Ala. App. 35, 58 South. 996). The charges are also faulty in not being complete in themselves, by referring the jury to a reading of the indictment for a description of the money.
(4) That part of the oral argument of the solicitor to which an exception was reserved was not objectionable as a statement of facts by the solicitor unsupported by the evidence. The argument, on the contrary, was based on the jury’s observation and experience as men possessed of the knowledge common to all men of affairs. It is legitimate argument to refer and appeal to the common knowledge, ordinary observation, and experience of jurors. The matters referred to by the solicitor, to which objection was made, were matters of common knowledge within the experience of men generally in a position to be informed upon such conditions and affairs.
“Courts are not supposed to be ignorant of what everybody else is presumed to know.”—Wall v. State, 78 Ala. 418; Rector v. State, 11 Ala. App. 333, 349, 66 South. 857.
(5-7) The oral charge of the court correctly stated the propositions of law covered by it as set out in the transcript. There *44was ample evidence upon which to predicate a charge and refer to the jury the question of conspiracy (see testimony of Ben F. Chambers set out on page four of the transcript).
We find no error, and the judgment of conviction of the trial court is affirmed.
Affirmed.